DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, does not teach “combining the gaseous carbon dioxide stream, from the ammonia liquefier, with a gas from the gas-liquid separator to form a combined carbon dioxide gas stream.”  for Allam provides no structure for combining the gaseous carbon dioxide stream, from the ammonia liquefier, with a gas (leaving from 49 in Fig. 2) from the gas-liquid separator (9) to form a combined stream, nor does any of the other prior art of record.  Allam et al. (US 2016/0069262) provides no structure for combining the gaseous carbon dioxide stream, from the ammonia liquefier, with a gas (leaving from 49 in Fig. 2) from the gas-liquid separator (9) to form a combined stream.  Evidence for modification of Allam to meet the allowable subject matter was further not taught in the prior art of record. Below, the closest prior art of record is discussed.  

Allam teaches a method (using Fig. 1) for liquefying ammonia (capable of being used for liquefying ammonia using liquid CO2 in line 54 of Fig. 2), the method comprising the steps of:

expanding the pressurized carbon dioxide stream (using J-T valve 48) to a lower pressure (pressure of carbon dioxide stream leaving 48) that is sufficient to produce a dual phase carbon dioxide fluid (CO2 leaving expansion valve 48 in a two phase mixture; see paragraph 0054 and 0055, “The temperature of the two phase mixture leaving the valve”) ;
introducing the dual phase carbon dioxide fluid to a gas-liquid separator (Fig. 1, 9);
withdrawing a liquid stream (36) from the gas-liquid separator.


    PNG
    media_image1.png
    989
    793
    media_image1.png
    Greyscale

Figure 1: Fig. 2 of Allam.

DeVault (US 5,555,738) teaches a power plant (see abstract) including a refrigeration cycle which uses ammonia for cooling ambient air (See Fig. 1) delivered to a gas turbine engine, wherein an ammonia gas stream (within line 36) is liquefied in an ammonia liquefier (condenser 38) by indirect contact with a liquid stream (water within 

Bauer et al. (US 2008/0006053) teaches a method for liquefying natural gas, wherein carbon dioxide (paragraph 0031) is used as a refrigerant for cooling the natural gas, thereby teaching carbon dioxide, depending on pressure and temperature as well as the fluid being liquefied, can be used as a refrigerant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763